Citation Nr: 9926119	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  92-03 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability evaluation for 
residuals of a right knee injury with arthritis currently 
evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1969 to 
September 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1991 rating decisions of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Board remanded the claim for an 
increased evaluation for residuals of a right knee injury 
with arthritis in February 1994, April 1996 and January 1998.  
The requested development has been accomplished and the claim 
is now before the Board for further appellate review.  

Preliminary review of the record reveals that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for residuals of a right knee injury 
with arthritis to the VA Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1998).  That regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for assignment 
of an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).  

FINDING OF FACT

Residuals of a right knee injury with arthritis are currently 
manifested by painful motion and slight functional 
impairment.


CONCLUSION OF LAW

Residuals of a right knee injury with arthritis are no more 
than 10 percent disabling.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59; Part 4, 
Diagnostic Codes 5257, 5260 and 5261 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends, in essence, that his right knee 
injury is more severe than currently evaluated and that 
consequently he is entitled to an increased disability 
evaluation.  After a review of the record, however, we find 
that his contentions are not supported by the evidence, and 
that his claim fails.  

The veteran's claim for an increased rating for his service-
connected right knee disability is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, his 
assertion that his service-connected disability has worsened 
raises a plausible claim.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his increased rating claim.  See 38 U.S.C.A. § 5107(a).  
The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

The current rating is based on the current extent of the 
disability, so this discussion will focus on the information 
generated in proximity to the claim through this decision, 
which is the most probative evidence of the extent of the 
disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, in considering the severity of a disability, the 
Board has reviewed the medical history of the veteran.  38 
C.F.R. §§ 4.1, 4.2 (1998).  

A September 1971 rating decision granted service connection 
for residuals of a right knee injury.  The disability was 
rated as noncompensable under Codes 5299.  In a rating 
decision dated November 1980 the evaluation was increased to 
10 percent under diagnostic codes5299-5257.  A February 1990 
rating decision granted 100 percent between November 1989 and 
February 1990, pursuant to 38 C.F.R. § 4.30, convalescent 
ratings.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  

Other impairment of the knee, recurrent subluxation or 
lateral instability will be rated as 10 percent disabling 
where slight, 20 percent disabling where moderate, and 30 
percent disabling where severe.  38 C.F.R. Part 4, Code 5257 
(1998).  

Under Diagnostic Code 5260, flexion limited to 60 degrees 
warrants a 0 percent evaluation; flexion limited to 45 
degrees warrants a 10 percent evaluation; flexion limited to 
30 degrees warrants a 20 percent rating; and flexion limited 
to 15 degrees warrants a 30 percent evaluation. 38 C.F.R. 
Part 4, Diagnostic Code 5260 (1998). Under Diagnostic Code 
5261, extension limited to 5 degrees warrants a 0 percent 
evaluation; extension limited to 10 degrees warrants a 10 
percent evaluation; extension limited to 15 degrees warrants 
a 20 percent evaluation; extension limited to 20 degrees 
warrants a 30 percent evaluation; extension limited to 30 
degrees warrants a 40 percent evaluation; and extension 
limited to 45 degrees warrants a 50 percent evaluation. 38 
C.F.R. Part 4, Diagnostic Code 5261 (1998).


I. Background

In November 1989 the veteran underwent right knee arthroscopy 
surgery.  He had intermittent swelling, popping, giving way, 
locking and primarily medial joint line tenderness.  The 
veteran had a mildly antalgic gait.  Examination revealed a 5 
to 10 degree flexion contracture with medial joint line 
tenderness and a McMurray sign.  The veteran was brought in 
to ambulatory surgery for arthroscopy to rule out medial 
meniscal tear and underwent this procedure in November 1989.  
At the time of the operation the veteran was noted to have 
grade II chondromalacia of the medial and lateral femoral 
condyles as well as the medial and lateral tibial plateaus.  
There was grade I chondromalacia of the patella with 
degenerative menisci without gross tears.  There was marked 
synovitis noted throughout the knee.  It was noted in a 
clinical record that there was no instability.  

The veteran was seen for physical therapy in December 1989.  
He ambulated with a cane and was limping on the right leg.  
Active range of motion was 10 to 120 degrees.  

Between January 1990 and May 1990 the veteran was seen for 
follow-up to the arthroscopic surgery.  In January 1990 the 
veteran had mild discomfort when ambulating and claimed that 
his knee was still very unstable.  He requested a knee brace.  
Physical examination showed no effusion and good range of 
motion 5 to 100 degrees.  The assessment was arthroscopy of 
the right knee.  In February 1990 the veteran complained of 
progressive pain in his right knee.  Upon physical 
examination the skin was intact and there was no effusion.  
The range of motion was 5 to 120 degrees.  The assessment was 
chondromalacia.  

In April 1990 his range of motion was 100 degrees flexion and 
extension to 5 degrees.  His quad strength was good, however 
his muscles were not very well defined.  The veteran was 
unable to hold quad contractions for 15 seconds.  

In July 1990 the veteran was seen for complaints of pain in 
his right knee.  Extension was 5 to 10 degrees and flexion 
was 105 degrees.  His leg appeared stable bilaterally.  The 
impression was degenerative joint disease of the right knee.  

In November 1990 the veteran was seen for complaints of pain 
in his right knee.  

The veteran was seen by a private physician in December 1991.  
Examination revealed that the veteran lacked the last 5 to 10 
degrees of full extension.  His flexion was about 95 to 100 
degrees.  The veteran's right knee was swollen.  He had 
crepitation on knee motion. It was readily reproducible.  
There was a mild jog of laxity but nothing that was extreme.  
He had pain on attempted McMurray's test.  X-rays showed 
arthritic involvement of both medial and lateral 
compartments.  This was significant in a person who was 42 
years old.  Joint space, however, was maintained.  

The veteran felt that his right leg was shorter.  This was an 
apparent shortness because he did not fully extend his right 
leg.  The impression was arthritic right knee related to 
Vietnam War injury.  The examiner commented that at sometime 
in the future the veteran would require total joint 
replacement.  At the present time he should stay on anti-
inflammatory agents, ice down; be maintained on quad 
strengthening exercises.  

At the VA examination, dated March 1994, the veteran 
complained of pain in his right knee.  He also reported some 
difficulty of motion as well as restriction.  Upon physical 
examination the veteran undressed with some difficulty in 
flexion of the right knee.  He ambulated with a limp on the 
right lower extremity and maintained some flexion in his 
right knee.  He stood erect but his right knee was slightly 
flexed.  The veteran had difficulty ambulating on his right 
toes and heels due to pain in his right knee.  

Extension of the right knee was -5 degrees.  Flexion was 105 
degrees.  Medial collateral ligament, lateral collateral 
ligament, cruciate and drawer sign appeared intact and 
negative bilaterally.  Post patella pressure, there was pain 
noted on pressure in the right patella.  Apprehension test 
was negative bilaterally.  There was pain in the right knee 
bilaterally, medial and lateral aspects on McMurray's 
testing.  There was also pain on palpation of the right knee 
and medial and lateral femoral tibial joint spaces.  The deep 
tendon reflexes were bilateral equal and active.  

The impression was marked degenerative changes in the right 
knee with some restriction of motion and pain.  

An X-ray report, dated March 1994, of the veteran's knees 
showed extensive degenerative changes in the right knee 
joint.  Narrowing of the femoral-patellar articulation was 
seen bilaterally.  

In August 1994 the veteran complained of numbness in his 
legs.  Physical examination revealed that his reflexes were 
within normal limits.  Straight leg raises were negative.  
The impression was no muscle or skeletal pathology to explain 
the veteran's complaints.  In October 1994 the veteran 
complained of pain in his right knee.  

At the July 1996 VA examination the veteran complained of 
pain and stiffness in the right knee that had progressively 
worsened over the course of the last ten years or so.  He 
also stated that this pain prohibits him from working and 
performing much physical activity.  He denied instability 
about the knee, but stated that he had a lot of catching and 
popping, and occasional locking.  

Physical examination revealed some breakaway weakness with 
muscle strength testing.  The range of motion of the right 
knee was from 3 degrees extension to 102 degrees of flexion.  
The veteran did not tolerate flexion beyond 102 degrees 
because of severe pain.  His knee was stable to varus and 
valgus, as well as anterior and posterior stressing.  The 
patella tracked normally.  There was mild pain with direct 
palpitation over the patella.  There was minimal medial and 
lateral joint line pain.  Lachman's was negative as was 
McMurray's testing.  The examiner could not find evidence of 
cartilage tear.  The veteran was neurovascularity intact and 
had normal sensation and muscle strength distally.  

X-ray examination of the anterior-posterior and lateral of 
the right knee showed significant degenerative arthritis of 
all three compartments of the knee.  There was significant 
medial and lateral osteophyte formation and significant 
superior and inferior osteophyte formation of the patellar-
femoral joint as well.  The veteran had some loose bodies 
versus osteophytes on the posterior aspect of the tibial 
plateau as well.  The impression was severe degenerative 
arthritis of the knee with limitation of motion, but no 
evidence of meniscal pathology.  

The examiner commented that the veteran did not quite fully 
cooperate with the examination.  It was difficult to get him 
to relax fully.  The examiner believed that he had a 
significant limitation of motion with a documented range of 
motion on examination from 3 to 102 degrees.  Otherwise, the 
knee was stable.  

The veteran complained of joint pain, and this was not 
surprising based on his rather severe degenerative changes on 
his X-rays.  The examiner could not find abnormality with 
ligamentous testing.  Furthermore, the veteran's flexion was 
limited to 102 degrees and his extension was limited to 3 
degrees.  The examiner did not think the veteran had any 
dislocated cartilage.  There was a very minimal effusion of 
the joint.  This was very slight.  The examiner did not think 
the veteran needed the knee sleeve that he was using.  At 
some point in the future, he may benefit from either 
arthroscopic debridement versus total knee replacement.  

At the January 1997 VA joints examination the veteran had 
mild effusion on the right knee compared to the left knee.  
His range of motion was from 3 degrees to approximately 105 
degrees.  There was no instability to varus or valgus 
stresses or anterior/posterior stress.  Laxity was not 
expected.  There was additionally popping with motion of the 
knee.  In general forced extension and forced flexion caused 
him significant pain, as well as general range of motion 
offered him a mild amount of pain.  Weight bearing offered 
the veteran discomfort as well, and he ambulated with a cane 
at the examination.  

X-rays showed significant degenerative changes especially on 
the medial compartment.  There was a questionable foreign 
body in the medical joint area, which could have been a loose 
osteophyte.  Posterior osteophytes were also evident 
radiographically.  The assessment was significant 
degenerative changes with loss of motion of the right knee.  

The examiner commented that the previous examiner discussion 
noted that the veteran had significant degenerative changes.  
The veteran's subjective "weakness of fatigability" and 
incoordination were due to the pain, which he experienced in 
the knee.  The examiner felt that these were consistent with 
his radiographic and clinical findings and would give him 
problems in the future.  

The loss of motion was also due to the significant 
degenerative changes and very likely gave him the insecurity 
and feel of fatigability, as well as the incoordination he 
complained of.  

The examiner felt that the degenerative changes were going to 
be most significant and problematic for the veteran.  If the 
veteran continued to keep up the present range of motion then 
he may have a good result from a total knee operation in the 
future.  

There was confusion as to the range of motion being the 
veteran's main concern and this may or may not be the reason 
for the re-examination.  The examiner stressed more the 
degenerative changes and the pain.  

In September 1997 the veteran was seen in the VA orthopedic 
clinic regarding his knee brace for his right knee.  In 
addition he was applying for a clothing allowance.  

At the March 1998 VA examination the veteran complained of 
severe pain in the right knee, crepitation, feeling of 
instability and catching.  He felt that his symptoms were 
markedly worse with cold and rain and he felt a grinding and 
popping sensation in the knee.  

Upon physical examination there was a slight fullness and 
mild valgus deformity in the right knee on stance.  The 
veteran had marked right antalgic gait.  The knee lacked 3 
degrees of full extension; flexion was to 90 degrees and was 
painful at the extreme of flexion.  The veteran had guarding 
secondary to pain and it was difficult to fully assess the 
instability about the knee; however there were no gross 
instability about the knee to varus, valgus, or anterior or 
posterior drawer.  The veteran had medial joint line 
tenderness and lateral joint line tenderness with marked 
crepitation on range of motion.  

X-ray of the right knee, dated March 1998, revealed severe 
tricompartmental degenerative changes with a narrowing 
osteophyte formation and subchondral plate irregularity and 
prominent tibial spines.  The impression was severe post-
traumatic degenerative arthritis of the right knee.  

II.  Analysis

The VA General Counsel has determined that a knee disability 
can be rated under Code 5257 for instability and can also be 
rated for limitation of motion, if the evidence shows that 
both types of impairment are present.  VAOPGCPREC 23-97 (July 
1, 1997).  Periarticular pathology productive of painful 
motion is entitled to the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59 (1998). 

38 C.F.R. §§ 4.40, 4.45, and 4.59 are applicable in 
evaluating arthritis.  See DeLuca; Hicks v. Brown, 8 Vet. 
App. 417 (1995); Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part, which 
becomes painful on use, must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (1998).  

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 
(a)  Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.). 
(b)  More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 
(c)  Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 
(d)  Excess fatigability. 
(e)  Incoordination, impaired ability to execute skilled 
movements smoothly.
(f)  Pain on movement, swelling, deformity or atrophy of 
disuse.

Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45 (1998).

The Board has considered the regulatory guidance for 
evaluating joints.  See DeLuca.  In Arnesen v. Brown, 8 Vet. 
App. 432 (1995) the United States Court of Veterans Appeals 
(Court), applied the principles of DeLuca to the rating of 
knees.  With these factors in mind, the Board has reviewed 
the evidence to determine the extent of the current 
disability.  

There is no evidence of ankylosis or analogous limitations 
which would be ratable under 38 C.F.R. Part 4, Code 5256 
(1998).  There is no evidence of cartilage impairment ratable 
under 38 C.F.R. Part 4, Codes 5258, 5259 (1998).  There is no 
evidence of impairment of the tibia and fibula ratable under 
38 C.F.R. Part 4, Code 5262 (1998).  There is no evidence of 
genu recurvatum ratable under 38 C.F.R. Part 4, Code 5263 
(1998).  

The RO's evaluation of 10 percent was based on periarticular 
pathology, pain and limitation of motion.  However, the RO 
did not concede instability and subluxation.  Although the RO 
employed the use of diagnostic code 5257, it is clear from 
the rating decisions that the RO used a hyphenated code 5299-
5257.  Since 38 C.F.R. § 4.59 does not direct how the minimum 
compensable evaluation is to be assigned, the decision of the 
RO to select Code 5257 as the analogy is acceptable.  
However, on a factual basis, the veteran does not have 
instability or subluxation.  Examiners have repeatedly noted 
intact ligaments and at least one examiner noted that there 
was no instability.  At best, one private examiner note a 
"jog" of laxity, but did not identify instability resulting 
from the "mild jog."  In regard to subluxation, such has 
not been identified or reported by the veteran.  We conclude 
that the veteran's disorder is best rated as limitation of 
motion.

The findings by the trained medical examiners outweigh the 
veteran's contentions that an increased rating is warranted.  
On the July 1996, January 1997 and March 1998 VA examination, 
the physicians considered the factors limiting knee 
functioning in accordance with 38 C.F.R. §§ 4.40, 4.45 
(1998), See also DeLuca, noting that the veteran complained 
of pain and stiffness in his right knee at the July 1996 
examination; crepitation and instability at the March 1998 
examination.  At the July 1996 examination his range of right 
knee motion was from 3 to 102 degrees; at the January 1997 
examination his range of motion was from 3 to approximately 
105 degrees; and at the March 1998 examination his range of 
motion was from 3 to 90 degrees.  There was never any 
limitation of motion in any of the examinations that would 
require a higher rating under 38 C.F.R. Part 4, Codes 5260 
and 5261 (1998).  

Considering the applicable regulatory factors of 38 C.F.R. 
§§ 4.40 and 4.45, there is no evidence of limitation of 
motion, which warrants more than a 10 percent rating under 
any of the applicable codes.  There is no evidence of 
ankylosis, blocking, adhesions, tendon-tie-up, contracted 
scars, etc that result in additional functional impairment.  
There is no evidence of a flail joint, resections, or 
nonunion of fracture.  There is no weakened movement, and no 
muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.  The 10 percent rating is 
consistent with the veteran's complaints of painful motion 
and functional impairment.  

The January 1997 examiner noted that the degenerative changes 
very likely give him the insecurity and feel of fatigability 
and incoordination that he complains of.  However, the 
examiner noted that he would stress the degenerative changes 
and pain.  The examiners did not identify any additional 
degree of impairment other than that identified in the 
examination reports.  It must be noted that the current 
evaluation contemplates the presence of degenerative changes.  
Part 4, Code 5003-5010.  The current evaluation contemplates 
the presence of periarticular pathology productive of painful 
motion.  38 C.F.R. § 4.59.  The evaluation contemplates the 
presence of limitation of extension to 10 degrees or 
limitation of flexion to 45 degrees.  In order to warrant an 
increased evaluation, there must be the actual or functional 
equivalent of limitation of flexion to 30 degrees or the 
actual or functional equivalent of limitation of extension to 
15 degrees.  The voluminous examination reports have been 
relatively consistent and have established the veteran's 
range of motion, noting at which point the knee is 
functionally impaired.  The examiners have noted the presence 
of pain and functional limitation at the extremes of motion.  
At times, limitation of extension has been noted to range 
between 3 and 10 degrees.  However, such functional 
limitation does not approximate the functional equivalent of 
limitation of extension to 15 degrees.  The functional range 
of flexion has also varied and has been limited by pain.  
However, no examiner has established the actual limitation f 
motion or the functional equivalent of limitation of motion 
to 30 degrees.  There is also some indication that examiners 
have considered the possibility of a knee replacement in the 
future.  The Board accepts such opinion.  However, the 
procedure has not been performed and at this time, the 
functional impairment established by the examiners is 
consistent with no more than a 10 percent evaluation.   

The Board is aware that examiners have described the extent 
of degenerative change as severe and the degree limitation of 
motion as significant.  The Board agrees.  However, the 
evaluation is based on the actual functional impairment 
rather than a modifier as significant.  In regard to the 
degenerative changes, the rating schedule contemplates the 
presence of the degenerative change and its resultant 
functional impairment (rather than the extent of the 
degenerative change).  See Code 5003, 4.40, 4.45, and 4.59.

The current 10 percent rating contemplates the pain on 
movement.  See 38 C.F.R. § 4.59 (1998).  Although mild 
effusion was shown on the January 1997 examination it was not 
shown on any other prior or subsequent examination and there 
was also no inflammation.  There is no evidence of atrophy of 
disuse.  Stated differently, the arthritis results in 
limitation of function consistent with the minimum 
compensable evaluation for periarticular pathology productive 
of painful motion and no more.  

The pain and other symptoms reported by the veteran as well 
as the medical findings show functional impairment for which 
a 10 percent rating is appropriate.  The right knee 
disability manifestations do not approximate any applicable 
criteria for higher ratings.  38 U.S.C.A. § 5107(b) (West 
1991); 38 C.F.R. § 4.7 (1998).  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. 5107(b) (West 1991); 38 C.F.R. 4.7 
(1998).  An increased evaluation is not warranted.  


ORDER

An increased evaluation for residuals of a right knee injury 
with arthritis is denied.  


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

